Citation Nr: 1102462	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-23 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
systemic lupus erythematosus (SLE).


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to April 1979.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico, which granted service connection for systemic lupus 
erythematosus and assigned a ten percent evaluation effective 
October 23, 1995.  The Veteran disagreed with the initial 
evaluation assigned and this matter is properly before the Board 
for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that a higher rating is warranted for 
systemic lupus erythematosus.  In an August 2008 statement, the 
Veteran asserted that a 60 percent rating should be in addition 
to other existing ratings.  She maintains that she experiences 
exacerbations lasting a week or more, two to three times per 
year, which have existed since her first diagnosis of SLE.

In January 2008, the Veteran underwent a VA examination to 
determine the severity of the Veteran's service-connected 
disabilities.  The examiner also indicated that that the claims 
file was not available for review.  In the examination report, 
the examiner noted that the Veteran has been retired since June 
2006 due to her lupus and degenerative joint disease.  The 
examiner also noted that the Veteran had symptoms of Raynaud's of 
bilateral hands and toes, and arthralgia of most joints.  The 
examiner opined that the Veteran's SLE limits physically active 
employment and that pain medications taken to control the 
Veteran's pain prevent sedentary employment.  Side effects of the 
pain medications include decreased ability to concentrate and 
short term memory loss, and the side effects are limitations on 
sedentary employment.  

The Board finds that the January 2008 VA examination is 
inadequate because the examiner did not identify which of the 
Veteran's conditions are residuals of her SLE.  The examiner also 
did not address the frequency of and duration of the 
exacerbations.  Because the current severity and extent of the 
Veteran's service-connected SLE is unclear, the Board finds that 
a new VA examination is necessary in order to fully and fairly 
evaluate her claim for an increased rating.  Additionally, 
because the examiner noted symptoms of Raynaud's, a medical 
opinion is necessary to determine whether there is a current 
diagnosis of Raynaud's disease or phenomenon and if so whether it 
is a residual of the Veteran's SLE.  As such, the claim is 
remanded for a VA examination.

Finally, the Board notes that the Veteran receives Social 
Security Disability Income due to rheumatoid arthritis, 
osteoarthritis, asthma, systemic lupus erythematosus, and 
Raynaud's syndrome.  A letter from the Social Security 
Administration (SSA) dated April 18, 2008, notified the Veteran 
that she was entitled to SSA disability benefits beginning June 
2006.  However, the underlying SSA records that formed the basis 
of that decision are not associated with the claims file.  
Although any SSA decision would not be controlling, it is 
potentially pertinent to the Veteran's appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist 
includes obtaining SSA decision and supporting medical records 
pertinent to VA claim), and Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991) (VA cannot ignore SSA determination of disability 
but must provide reasons or bases regarding such determination).


Accordingly, the case is REMANDED for the following action:

1.	Contact SSA and secure complete copies of 
any disability determination it has made 
concerning the Veteran and copies of the 
medical records that served as the basis 
for any such decision.  These records 
should be associated with the claims file.  

2.	Any pertinent VA or private treatment 
records, subsequent to January 2008 should 
be obtained.  Any necessary release forms 
should be obtained.  All such information, 
when obtained, should be made a part of 
the Veteran's claims folder.  If a 
negative response is obtained, it should 
be associated with the claims folder.

3.	Then, Schedule the Veteran for the 
appropriate VA medical examination.  The 
claims folder must be made available to 
the examiner.  All indicated tests and 
studies should be accomplished and the 
findings reported in detail.  Based on the 
examination and review of the record, the 
examiner(s) should specifically identify 
which of the Veteran's symptoms are 
residuals caused by her lupus condition.  
The examiner should indicate whether there 
is a current diagnosis of Raynaud's 
disease or phenomenon and if so, whether 
it is a residual of the service-connected 
SLE and all symptoms associate with that 
disorder.  The examiner (s) should also 
indicate if the symptoms are acute, with 
frequent exacerbations, producing severe 
impairment of heath; last a week or more, 
2 or 3 times per year; or last once or 
twice a year or have been symptomatic 
during the past 2 years.  A complete 
rationale must be provided for each 
opinion expressed.  If the examiner is 
unable to provide an opinion, he/she 
should specifically state with a detailed 
rationale why an opinion cannot be 
expressed.

4.	When the development requested has been 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


